     Case: 4:20-cv-00007-DMB-JMV Doc #: 202 Filed: 04/27/21 1 of 1 PageID #: 10457




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                              GREENVILLE DIVISION


MICHAEL AMOS, et al.                                                                 PLAINTIFFS

V.                                                                     NO.: 4:20-cv-7-DMB-JMV

NATHAN “BURL” CAIN, et al.                                                         DEFENDANTS


                                               ORDER

        This matter is before the court sua sponte for the purpose of staying all existing deadlines

for any responsive pleadings/briefs due as of today or to come due within the earlier of (1) sixty

(60) days from today or (2) the entry of an order directing otherwise by the court. In the interest

of clarity, this court’s order will stay the following:

        1. MDOC’s responsive pleading to the amended complaints in both consolidated actions

            (4:20-cv-7 [22] and 4:20-cv-30 [6]);

        2. Plaintiffs’ response to Centurion’s Motion to Dismiss in the member case Lang, et. al.

            v. Taylor, et. al., 4:20-cv-30 [65]; and

        3. Any response to the Motion for Temporary Restraining Order [71] in the Lang case.

        Further, the court will require, at two-week intervals, telephone status conferences with

all counsel of record, including representatives of the law firms of record. The first such status

conference is set for 3 p.m. on May 4, 2021. Notice will follow as to call-in instructions.

        SO ORDERED this, the 27th day of April, 2021.



                                                /s/ Jane M. Virden
                                                UNITED STATES MAGISTRATE JUDGE
